


110 HR 7120 IH: Science Free Speech

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7120
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act
		  concerning the distribution and citation of scientific research in connection
		  with foods and dietary supplements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Science Free Speech
			 Act.
		2.Definition of a
			 drugSection 201(g)(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)(1)) is amended by adding
			 at the end the following: A food or dietary supplement, for which a
			 claim regarding legitimate scientific research is made in accordance with
			 section 403B, is not a drug solely because of such claim..
		3.Misbranded
			 foodSection 403(r)(1)(B) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343(r)(1)(B)) is amended by
			 striking unless the claim is made in accordance with subparagraph (3) or
			 (5)(D) and inserting unless the claim is made in accordance with
			 subparagraph (3) or (5)(D) or is a claim regarding legitimate scientific
			 research made in accordance with section 403B.
		4.Food and dietary
			 supplement labeling exemptionsSection 403B of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 343–2) is amended to read as follows:
			
				403B.Food And
				Dietary Supplement Labeling Exemption
					(a)Legitimate
				scientific researchThe use of truthful and not misleading
				information on legitimate scientific research in connection with the sale or
				distribution of a food or dietary supplement to consumers shall not be treated
				as a violation of this Act and shall not be deemed evidence of an intent to
				sell a drug.
					(b)Actions by
				SecretaryThe Secretary—
						(1)shall not restrict
				in any way the distribution of truthful and not misleading information on
				legitimate scientific research described in subsection (a); and
						(2)shall not prohibit
				manufacturers or distributors of foods or dietary supplements from including
				citations to legitimate scientific research in the labeling of a food or a
				dietary supplement, even if the citation expressly or implicitly references a
				disease or a disease condition.
						(c)Burden of
				proofIn any administrative or judicial proceeding in which the
				Secretary contests the use of material being disseminated or cited as
				legitimate scientific research, the burden of proof shall be on the Secretary
				to disprove that the material is truthful and not misleading information on
				legitimate scientific research.
					(d)DefinitionIn section 201(g) and this section, the
				term legitimate scientific research means scientific research,
				whether performed in vitro, in vivo, in animals, or in humans, that is—
						(1)conducted in
				accordance with sound scientific principles; and
						(2)evaluated and
				accepted by a scientific or medical panel or published in—
							(A)a recognized
				scholastic textbook or a peer-reviewed scientific publication or
				database;
							(B)any publication of
				the United States Government (including publications by or at the request of
				any Federal department, agency, institute, center, or academy); or
							(C)an accurate
				balanced summary or scientific review of information published in accordance
				with subparagraph (A) or
				(B).
							.
		5.Diagnostic
			 testsChapter III of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331 et seq.) is amended by
			 inserting after section 301 the following:
			
				301A.Permitted
				actsThe Secretary shall not
				prohibit or restrict a retailer or wholesaler of any agricultural product,
				including fresh produce, in any way from—
					(1)testing any of its
				agricultural products for any pathogens, including bacteria, viruses, protozoa,
				fungi, or parasites, that may—
						(A)potentially be
				transmitted to humans; or
						(B)potentially cause
				illness or disease in humans; or
						(2)communicating the
				results of the tests described in paragraph (1) to the
				public.
					.
		
